Citation Nr: 0527276	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  01-04 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1989 to 
September 1993.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in St. Paul, Minnesota 
(RO).

Service connection for degenerative disc disease of the 
cervical spine was granted by the RO in July 2004.  As this 
action is considered a grant of full benefits, this issue is 
no longer before the Board.


FINDINGS OF FACT

1.  A claim of entitlement to service connection for 
bilateral hearing loss was denied by a January 1994 
unappealed rating decision.

2.  Additional evidence received subsequent to the 1994 
rating decision includes a January 2001 private audiological 
evaluation report and accompanying opinion letter.

3.  The additional evidence with regard to the veteran's 
claim to reopen the issue of entitlement to service 
connection for bilateral hearing loss is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for bilateral hearing loss is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104 
(2004), 3.156(a) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

The Board is aware of the recent Unites States Court of 
Appeals for Veterans Claims (Court) decision in the case of 
Pelegrini v. Principi,  No. 01-944 (U. S. Vet. App. Jan. 13, 
2004).  In that case, it was essentially held that the notice 
and assistance provisions of the VCAA should be provided to a 
claimant prior to any adjudication of the claim.  However, 
the claim in this case was filed and initial adjudication had 
taken place prior to the enactment of the VCAA.  Thus, 
preadjudication notice was not provided nor was it possible.  
The Court's decision did not contain a remedy under such 
facts, and there appears to be no effective remedy available 
given these circumstances.  Nevertheless, in March 2000, the 
RO sent the veteran a letter, with a copy to his 
representative, in which he was informed of the requirements 
needed to reopen his claim of entitlement to service 
connection for bilateral hearing loss.  

The VCAA explicitly provides that, "[n]othing in [38 
U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2002).  
Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  A recent amendment to 
38 C.F.R. § 3.156(a) applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
Compare 38 C.F.R. § 3.156(a) (2001), with 38 C.F.R. 
§ 3.156(a) (2004).  The veteran's most recent claim to reopen 
the issue of entitlement to service connection for bilateral 
hearing loss was filed in February 2000.  Therefore, the 
earlier version of the law remains applicable in this case.

According to the relevant VA regulation, "[n]ew and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(2001).  

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2004).

The RO denied service connection for bilateral hearing loss 
in January 1994, and notice of that decision was provided to 
the veteran in February 1994.  He did not appeal and that 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  
The matter under consideration in this case at that time was 
whether the veteran had a current bilateral hearing loss 
disability.  In order for the veteran's claim to be reopened, 
evidence must have been presented or secured since the 
January 1994 rating decision that is relevant to, and 
probative of, this matter.  

The evidence of record at the time of the January 1994 rating 
decision relevant to the veteran's claim for service 
connection for bilateral hearing loss included his service 
medical records and a December 1993 VA audiological 
examination.  The additional evidence added to the record 
since the January 1994 rating decision is a January 2001 
private audiological evaluation report and accompanying 
opinion letter.  The report charts results of an audiogram, 
states a diagnosis of bilateral high frequency sensorineural 
hearing loss, and relates that bilateral hearing loss to the 
veteran's time in active military service.  

Although this audiological evaluation states that the veteran 
currently experiences hearing loss, it fails to show that the 
veteran's hearing loss exists to the extent that it would be 
considered a hearing loss disability for VA rating purposes.  
38 C.F.R. § 3.385.  Under 38 C.F.R. § 3.385, a claimant may 
in fact experience some hearing loss, but that hearing loss 
would not be considered a disability unless it meets the 
specific criteria stated therein.  Id.  The veteran was 
provided with the relevant regulations in the Supplemental 
Statements of the Case, but the charted evaluation report and 
accompanying opinion letter he has submitted does not provide 
enumerated clinical findings at the specified frequencies in 
accordance with 38 C.F.R. § 3.385.  The only clinical finding 
enumerated within the report and letter, that the veteran has 
a 100 percent word recognition score bilaterally, fails to 
show a hearing loss disability under 38 C.F.R. § 3.385.

Although this evidence was not of record in January 1994, 
does not show bilateral hearing loss for VA purposes, which 
was the basis of the previous denial.  Id.  As such, this 
evidence is not "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
Therefore, the issue of entitlement to service connection for 
bilateral hearing loss is not reopened.  

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine does not 
need to be applied in this case.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted, the 
claim for entitlement to service connection for bilateral 
hearing loss is not reopened.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


